Citation Nr: 0711853	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-23 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating higher than 20 percent for a 
thoracic sprain with degenerative changes.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to July 
1991, and again from November 1995 to September 2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for a back 
disability and assigned a 10 percent rating thereto.  The 
Board first considered this appeal in January 2006 and 
remanded the claim for additional development of the medical 
record.  In a November 2006 rating decision, the initial 
rating for the veteran's back disability was increased to 20 
percent.  Although he has not specifically expressed 
dissatisfaction with that rating, the appeal continues 
because the maximum benefit under the Schedule or Ratings was 
not granted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As 
such, this matter is properly returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a full range of motion in his thoracic 
spine with flexion to 95 degrees, extension to 30 degrees and 
bilateral lateral flexion to 35 degrees.  His complaints of 
periodic pain with motion are deemed equivalent to moderate 
limitation of motion in the lumbar spine.

3.  Degenerative changes in the thoracic spine are shown on 
x-ray.




CONCLUSION OF LAW

Criteria for a rating higher than 20 percent for thoracic 
sprain with degenerative changes have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5292 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in December 2001, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim of entitlement to service connection for a 
back disability, including what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced as he was 
provided notice with respect to the claim of entitlement to 
an increased rating in the March 2004 Statement of the Case 
and the November 2006 Supplemental Statement of the Case and 
given appropriate time to respond and/or argue that proper 
notice was not received.  The Board notes that the veteran is 
represented by a veterans' service organization and is an 
attorney himself.  Therefore, it would appear, particularly 
in light of the Board's earlier decision on issues of 
increased initial ratings that was not appealed, that there 
is no argument that the veteran has not been properly advised 
of his rights and responsibilities under the VCAA with 
respect to a claim of entitlement to a higher initial rating.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Thus, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in March 2005.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  The merits of the veteran's claim will now be 
discussed.

The veteran contends that his back disability is more severe 
than rated.  He complains that back pain has limited his 
ability to exercise and that he experiences discomfort in the 
mid-back after standing approximately forty-five minutes and 
sitting for about thirty minutes.  The veteran's full-time 
employment as an attorney is not limited by his back 
disability.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

At the time the veteran filed his claim in November 2001, 
38 C.F.R. § 4.71a, Diagnostic Code 5292, allowed for the 
assignment of a 30 percent rating when there was evidence of 
severe limitation of motion in the lumbar spine, a 20 percent 
rating when there was evidence of moderate limitation of 
motion, and a 10 percent rating when there was evidence of 
slight limitation of motion in the lumbar spine.  Diagnostic 
Code 5291 only allowed for the assignment of a 10 percent 
rating when there was evidence of severe limitation of motion 
in the dorsal spine, also known as the thoracic spine.  
Diagnostic Code 5295 allowed for the assignment of a 40 
percent rating when there was evidence of severe lumbosacral 
strain with listing of the whole spine or other symptoms with 
abnormal mobility on forced motion.  Diagnostic Code 5293 
allowed for assignment of ratings from 10 percent to 60 
percent when there was evidence of intervertebral disc 
syndrome.

During the course of this appeal, the schedular criteria for 
rating intervertebral disc syndrome were amended.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  Under the schedular requirements which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) began being evaluated 
based upon either the total duration of incapacitating 
episodes over the past twelve months or a combination of 
separate evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under Section 4.25, whichever method resulted in 
the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  Specifically, 10 
percent evaluation is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months; a 20 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months; a 40 percent evaluation is assigned when 
there is evidence of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months; and, a 60 percent evaluation 
is assigned when there is evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.    

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.  

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended, including criteria for 
rating intervertebral disc syndrome.  See 68 Fed. Reg. 51. 
454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2004).  The amendment changed 
the diagnostic code numbers used for all spine disabilities 
and instituted the use of a general rating formula for 
diseases and injuries of the spine for the new Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as outlined above under the 
discussion of Diagnostic Code 5293 (Intervertebral Disc 
Syndrome is redesignated as Diagnostic Code 5243).  

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater than 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. 
§ 3.114.  

The evidence of record includes the veteran's credible 
testimony that he does not participate in treatment on a 
regular basis for his back pain, but that he takes Ibuprofen 
on an as needed basis.  He has undergone three VA 
examinations over the course of this appeal and at no time 
been found to have a limited range of motion in the thoracic 
spine.  In March 2003, he had tenderness over the thoracic 
spine and x-rays showed degenerative disc disease at the T6-
T7 and T11-T12 levels; in October 2003, he had flexion to 90 
degrees, extension to 30 degrees, and bilateral lateral 
flexion to 30 degrees; and, in October 2006, the veteran had 
active flexion in the lumbar spine to 95 degrees, extension 
to 30 degrees, and bilateral lateral flexion to 35 degrees.  
Consequently, the Board finds that the rating criteria in 
effect at the time the veteran filed his claim is more 
favorable to him than the updated criteria as he would not be 
assigned a compensable rating under current criteria.  As 
such, the Board's discussion will be limited to the rating 
criteria in effect at the time of the veteran's claim.

The medical evidence includes complaints of pain and 
soreness.  The veteran does not require the use of an 
assistive device for any activities and has a normal gait.  
There are no complaints of having experienced periods of 
incapacitation as a result of back pain and, in fact, the 
veteran has consistently advised medical personnel and VA 
that he is able to maintain full-time employment 
notwithstanding periodic back pain.  In October 2006, the 
veteran advised the VA medical examiner that his range of 
motion decreased by about fifty percent during periods of 
flare-ups that occurred three or four times per month; the 
flare-ups were described as lasting about one to three days.  
The examiner opined that the veteran's back disability had 
very little impact on his work and noted that there was no 
evidence of a decrease in coordination, strength or endurance 
with repetitive motion.  There were no findings of neurologic 
deficits.

Given the evidence as outlined above, the Board finds that 
the veteran has a full range of motion in his thoracic spine 
with flexion to 95 degrees, extension to 30 degrees and 
bilateral lateral flexion to 35 degrees.  Degenerative 
changes in the spine are shown on x-ray.  With the veteran's 
complaints of pain, a 10 percent rating could be assigned 
under either Diagnostic Code 5003 for degenerative arthritis 
or under Diagnostic Code 5291 for limitation of motion in the 
dorsal spine due to pain on flare-ups.  Because it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation and resolve all 
reasonable doubt in favor of a veteran consistent with the 
facts shown in every case, the RO determined that the 
veteran's periods of flare-ups were equivalent to moderate 
limitation of motion in the lumbar spine.  Thus, a 20 percent 
rating was assigned.  

The Board finds the assignment of a 20 percent rating to be 
quite generous in light of the medical evidence showing 
consistent findings of no limitation of motion.  Nonetheless, 
the Board finds, when resolving all reasonable doubt in favor 
of the veteran, that the veteran's complaints of periodic 
pain causing a decrease in thoracolumbar motion of about 
fifty percent during flare-ups to be consistent with 
limitation of motion in support of the assignment of a 20 
percent rating under Diagnostic Code 5292.  There is, 
however, absolutely no evidence to suggest that the veteran 
experiences limitation equivalent to severe limitation of 
motion in the lumbar spine so as to allow assignment of a 
rating higher than 20 percent.  Therefore, because there is 
also no evidence of listing of the spine, abnormal mobility 
or intervertebral disc syndrome, a rating higher than 20 
percent is denied.







ORDER

A rating higher than 20 percent for a thoracic strain with 
degenerative changes is denied.


____________________________________________
Robert E. O'Brien
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


